Citation Nr: 0947957	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for migraine headaches 
(also claimed as tension cephalgia), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to July 
1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to the benefit 
sought. 

The August 2007 Statement of the Case (SOC) lists the April 
2006 RO rating decision as the decision on appeal. There also 
is a prior February 2005 rating decision which increased from 
10 to 30 percent the rating for migraines, effective November 
22, 2004. The Veteran's September 2005 correspondence 
requested RO reconsideration of that decision seeking a 
higher evaluation, which ultimately prompted issuance of the 
April 2006 decision that was appealed to the Board.   Since 
the Veteran's claim for increased rating has been pending 
since at least the time of the February 2005 rating decision, 
the Board's review of the medical evidence will extend back 
accordingly. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

A remand is warranted to obtain a more comprehensive VA 
examination that addresses the current severity of the 
Veteran's service-connected migraine headaches.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months warrant a 
30 percent rating. To warrant the next higher rating of 50 
percent, the evidence must show migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. 

The Veteran underwent a VA Compensation and Pension 
examination in  December 2004. He described having had two 
types of headaches, the first of which occurred two to three 
times a week that began as a tingling in the left forehead 
that lasted from 30 to 60 minutes, and was followed by a left 
frontal throbbing headache associated with bilateral 
occipital tightness. The headaches were associated with 
nausea, and vomiting with mild diaphoresis with photophobia 
and phonophobia.    If present at work, the headaches usually 
lasted about eight hours, but if at home and the Veteran 
could rest the headaches usually lasted about three hours. 
Since around 1997 he had developed a second type of headache 
which was a jabbing fleeting pain that occurred only for 
seconds in the left frontal area, which happed once or twice 
per week and with no warning. This was not incapacitating and       
did not require any medications, but when occurring would 
almost paralyze him for a few seconds. The diagnosis was of 
tension cephalgia (migraine headaches). 

Records of VA outpatient treatment include a February 2005 
neurological consultation on which the Veteran indicated six 
years previously a change in his headache pattern from 
throbbing to a sharp character in the left temporal region. 
This pain was severe and constant that he would drop his tool 
box when at work, and this eventually caused him to leave the 
shipyard where he was working. These sharp headaches had 
improved in frequency to once or rarely twice per week.           
The better work environment where he could take a break if 
necessary and lower stress level had perhaps improved the 
frequency of headaches. The neurologist's assessment was of 
headaches with sharp, stabbing pain in the left temporal 
region on a daily basis, which had since decreased to once 
per week but with the same intensity (no 
nausea/vomiting/aura/photophobia). There were also tension-
type headaches three times per week. 

A subsequent VA neurological consult in May 2005 describes 
the sharp stabbing type pain headaches as occurring three 
times per week, and the throbbing type pain headaches as 
transpiring three to four times per week. A March 2007 
progress note indicates the sharp, stabbing type of headache 
now occurred one to three times per week, as opposed to 
daily, which might signify some improvement. 
The Veteran in September 2005 correspondence indicated that 
he had been unable to continue his former employment with a 
shipbuilding company due to the severity of his headaches. He 
stated that he had been required to take a less demanding job 
as a furniture salesman where his physical limitations would 
not endanger himself or other employees, and that the income 
from this new job was not nearly as high as that from his 
former job. 

Records from Dr. R.N., a private neurologist, indicate on 
initial consultation in June 2008, the Veteran reported 
having headaches three times a week, with variable duration 
for each episode, characterized as throbbing, sharp, 
pressure-like. During the headache, there was associated 
phonophobia, photophobia, nausea, vomiting, dizziness, motor 
weakness, and visual disturbance. Modifying factors included 
prescription medications. The pain was subjectively rated at 
9 out of 10. Overall, the headaches had been worsening. Prior 
to the onset of a headache, there was a prodrome or aura with 
tingling sensations. The assessment was persistent and 
recurrent headaches. The following month the neurologist 
indicated there appeared to have been some improvement in the 
Veteran's condition, but did not further quantify to what 
extent. 

It is with this treatment history in mind that the report of 
a July 2009 VA examination must be reviewed to ascertain 
whether the examination was sufficient in its scope and 
review of medical history. 

This VA examination report indicates the Veteran's report of 
the sharp and severe type headaches lasting a few seconds at 
a time, which occurred on average once per day, and lasted a 
total of 30 seconds. There was associated blurred vision, 
nausea, and problems with balance. The treatment was Tramadol 
daily. The Veteran stated he had given up two previous jobs 
due to the frequency of his headaches.                     A 
physical examination revealed no abnormalities. The diagnosis 
was migraines. The estimated effect on the Veteran's usual 
occupation was mild to moderate, and effect on daily 
activities was mild to moderate. 


The Board finds that review of symptomatology attributable to 
the Veteran's migraines presented therein to be at best 
cursory. The VA examiner did not indicate reviewing the 
claims folder, which as mentioned sets forth in considerable 
detail       a more established and severe pattern of 
headache disorder. See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that a medical examiner should have 
the veteran's full claims file for review in a claim for an 
increased rating).
It is not readily apparent that the VA examination accurately 
determined the extent of migraine headaches, particularly 
given its stated observation that migraines lasted no more 
than 30 seconds per day total. Thus, the Board cannot accept 
as conclusive the stated conclusion that migraines were only 
mild to moderate in overall severity. Rather, another 
examination is needed that addresses in greater detail and 
scope the severity of the Veteran's migraine headaches. The 
requested examination should also state its findings in terms 
of the applicable rating criteria, i.e., the frequency and 
severity of prostrating episodes, and whether the Veteran has 
had prolonged attacks corresponding to severe economic 
inadaptability.  

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Hampton VA Medical Center (VAMC). The most 
recent comprehensive treatment records on file from this 
source are dated from March 2009. The RO should obtain any 
such additional records and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Hampton VAMC 
and request copies of all available 
records of treatment from that facility 
dated since March 2009. All records and 
responses received should be associated 
with the claims file.

2.	The RO should schedule the Veteran for 
a VA neurological examination to determine 
the current severity of the Veteran's 
migraine headaches. The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be  set forth in detail. 
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected migraines, in 
accordance with the rating criteria 
specified at                38 C.F.R. 
4.124a, Diagnostic Code 8100. In providing 
the requested findings, the examiner 
should attempt to reconcile his overall 
assessment with that provided on an 
earlier December 2004 VA examination, as 
well as the VA outpatient records and 
private neurological evaluation records on 
file. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim on appeal, based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and hi representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


